Title: To James Madison from William Pinkney, 25 December 1808
From: Pinkney, William
To: Madison, James



private
Dear Sir
London, Decr. 25th. 1808.

The Union arrived at Plymouth on the 15th. Instant.  She has met with some rough Treatment at Sea and in Port; but it is to be ascribed to the Folly and arrogance of subordinate officers.  I represented it to Mr. Canning as soon as it came to my Knowledge, and received from him in Answer the private Letter of which a Copy is enclosed.  He has since told me that the proper orders were given without Delay for removing the Guard of Marines &c and for ensuring better Treatment in future.
I had an Interview with Mr. Canning yesterday at his own Request.  The Object (which I had in vain tried to conjecture) appeared to be to communicate to me extra-officially the Intention of the Government to issue the order in Council of which I now transmit a Copy.  This order is a Shadow, and, if meant to conciliate us, ridiculous.  As respects the U. S. it purports only to abolish (or rather to suspend) the Export or Transit Duties upon our Native Productions, brought hither from the U. S. in American or British Vessels.  According to my Recollection no such Duties were imposed.  It was indeed intended that a prohibitory Duty shd. be laid upon the Export of Cotton, but it was afterwards changed to a direct prohibition with an Option to export on payment of 9d. pr. lb. That prohibition will remain notwithstanding this order, and the heavy transit Duties on foreign Articles, forwarded through British Ports on their Way to the U. S. will also continue.  The practical Effect, then, is literally nothing, & the offensive Principle just as it was.  At least so it appears to me upon a very slight Review.
I received this Communication without any Appearances of Interest & without Comment. I merely asked, after Mr. Canning had read the projected order, whether the prohibition as to the Exportation of Cotton wd. be affected by it; to which he replied that it would not, but that we could not be disposed to complain of that, since the British Market was & wd. continue to be adequate to the Consumption of all the Cotton we could raise. With a View to ascertain whether they counted upon such Supplies of that Article from the Brazils &c. as the vulgar Herd of Politicians here are in the Habit of anticipating, I suggested that it was commonly supposed of late that the Brazil & other Cotton would come to England in such Quantities as to diminish the British demand for the Cotton of America.  He replied that they had no such Idea, that it was contrary to all their Calculations &c.  This is not a Subject, however, with which Mr. Canning is likely to be very well acquainted.
Mr. Canning mentioned that it had been intended to introduce a favourable Change in their orders in Council as to Russia & Denmark; but that their recent Conduct had rendered it impossible.  In Conclusion, I enquired whether it was his Wish that I shd. axplain to you what had passed between us.  He said that it would be better to consider the Communication as intended only for my personal Information; and that he would send me a Note on the Subject.  You will therefore be so good as to receive what I have now said upon it as private.
You will perceive by the newspapers that Adml. Berkeley has been appointed to command on the Lisbon Station in the Room of Sir Chs. Cotton, &, that he has hoisted his Flag accordingly!  I intended to have glanced at this Matter in the Interview of Yesterday, but unaccountably forgot it until after I had left the Room.  I will take an early Occasion to lead to it.
The President’s Message is variously viewed here.  The Newspapers are (as you will see) as perverse as ever.  But the Message has been spoken of to me as an admirable Production by those who allow themselves to judge & speak impartially.  I think it every Thing that it ought to be.
For Spanish Affairs I refer you to the newspapers.  They will satisfy you that Spain is already overcome.  An Address of the Supreme Central Junta to all the Councils, in the Times newspaper of the 3d. of December might have been interesting as regards Louisiana if France had been beaten back. It may be well to look at it even now.  South America presents Materials for serious Reflection.  It will not necessarily share the Fate of Spain; but I believe that it will nevertheless.  In this Country the almost universal Opinion is that if Spain shd. submit to Bonaparte, South America will become independent & seek British Connection.  They reason plausibly enough in Support of this Opinion, but I think their View a very narrow one, and have little Doubt that the Event will disappoint their Expectations.  I will not fatigue you with my Notions in Detail upon this extensive Subject, which doubtless you have well considered.  In all its Relations it is a very interesting one.
They are not perfectly at Ease here respecting their Eastern Possessions.  The Court of Persia has become the Scene of French Intrigues & is looked to with considerable Anxiety.  There is probably much Reason for that Anxiety.
A Change in the Ministry is much talked of, but there is nothing certain on that Head.  I have heard that Mr. Canning will go out; but I doubt it.  It is said that his opinions have not lately had much Influence on the Conduct of public affairs particularly as regards Spain, and this perhaps is true.  He as well as Lord Wellesley, was for prompt & vigorous Assistance upon a large Scale, and undoubtedly he was in the right.  If he goes out upon that ground, & Spain should be vanquished, the Ministry can scarcely stand.  It will be in Danger, if Spain shd. be vanquished, whatever may be Mr. Canning’s Course.  I am not sure that the whole Affair ought not to be perfectly indifferent to us.  The Dismissal of Lords Mulgrave & Campdon & Castlereagh wd. produce as to us no Consequences at all.  An administration with the Marquis Wellesley (who really appears to be called for by the nation) at its Head (unless indeed Lord Granville, contrary to all probability, shd. also form a Part of it) would be even more unmanageable than the present upon every Subject in which we are immediately concerned.
The following is entitled to a Place among the numerous Conjectures as to the Motives which determined the Government to decline our late Proposal.  It is so difficult to assign any rational Motive for it that one Conjecture is almost as good as another.  Ministers (it is supposed) may have apprehended that, if they shd. repeal their orders, France will repeal her Decrees so far as they are purely maritime and no farther.  But the maritime provisions of those Decrees, whatever may have been pretended to the contrary, were never considered here as of the least Importance.  It is the territorial Branch (adopted by Holland & the other Connections & Dependencies of France) which has Pinched them, by excluding their Productions, & Trade from the Continent.  No British Object wd. be gained, therefore, by such a Repeal of the French Decrees as wd. be likely to follow the Recall of their orders, but the convenient Pretext upon which their orders now rest wd. be lost.
You will perceive that Finland has been abandoned by the Swedes to the Russians.  I am told that the Evil will not stop here, & that a combined attack of Sweden proper will take place this Winter, from the North of Finland, from Denmark, & by a Russian Force across the Gulph of Bothnia.  I should think that Sweden cannot stand against Russia alone.
It is too much a Fashion here to be flushed with the gayest Hopes upon the slightest Glimmerings of prosperity, as well as to despond extravagantly with every Reverse.  The Spanish Vision has not passed away, but another has become its Competitor in the Work of DelusionMustapha Bairactar, the Turkish Grand Vizier, is, in the Opinion of many, destined to become the Regenerator of his own Country and the Deliverer of Christendom!  I suppose that the Fate of Turkey is at Hand, & that this Mad & ferocious Reformer may precipitate but cannot retard it.
It is rumoured (& the Rumour is credited by those who ought to know) that the Reinforcements now going to Spain from this Country are intended, not only to assist the Spaniards, but (if the Spaniards shd. be likely to fail) to secure by Force their & the French Fleets in the Harbour of Cadiz.  If this be so, they must expect to be admitted into Cadiz by the Spaniards. I shd. doubt extremely the Reasonableness of such an Expectation.  I question if the Spaniards will trust them so far.
At Oporto the English have found Aversion & Hostility, and it is not clear that the Spaniards give them either their Affection or their Confidence.
I enclose all the Information I have been able to obtain relative to the American Schooner that lately arrived at Liverpool in Violation of the Embargo.  No Pains will I shd. hope be spared to punish the Delinquents.  It is but Justice to the People of this Country to say that this Instance of Depravity has obtained no Praise from them & has excited much Disgust.  Of the other Case mentioned in Mr. Maury’s Letter of the 19th. Instant I have no farther Knowledge than his Letter conveys.
It gives me Pleasure that any use could be made of my private Letter of Sept. 21st.  Although such of my Letters as are marked "Private" are in general written in Haste & without Caution, they are always at your Disposal.  I consider myself honoured by the Communication of my Letter to Congress; and I am unable to tell you how deeply I feel your kind Notice of it.
I send you the 48th. Vol. of the annual Register, upon which my literary Friends bestow great Encomiums. To this I have added two or three Pamphlets & Files of newspapers.  I regret that we are for several Days without Intelligence from Spain.  It is possible that, although Lieut. Gibbon will leave Town Tomorrow for Plymouth, the Union may be detained for a Day or two by contrary Winds; in which Case you shall have whatever news shall have reached us in the Interim.
I rejoice to see in the Newspapers & in private Letters every Reason to believe that you will be placed by a large Majority at the Head of our Government.  I trust I shall also have to rejoice in the Wisdom & Firmness of Congress & the continuing Patriotism of our People.  I have the Honour to be, with the highest Consideration & with sincere Attachment, Dear Sir Your most Obedient Humble Servant,

Wm: Pinkney


PS.  I have advanced to Lieut. Gibbon at his Request £200, for which he will account with you.  I mentioned Mr. Short’s Mission to Hammond some Days ago.  It has been mentioned in Letters from France by the Union.  This Govt. was prepared for such a Mission & it excited no Sensation.

